
	

116 S2023 IS: FAST Fix Act of 2019
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2023
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Mr. Risch (for himself, Mr. Crapo, Mr. Hoeven, Mrs. Capito, Ms. Rosen, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To modify the Federal and State Technology Partnership Program of the Small Business
			 Administration, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the FAST Fix Act of 2019.
 2.Federal and State Technology Partnership ProgramSection 34 of the Small Business Act (15 U.S.C. 657d) is amended— (1)in subsection (a), by adding at the end the following:
				
 (11)Underperforming StateThe term underperforming State means a State participating in the SBIR or STTR program that has been calculated by the Administrator to be one of 18 States receiving the fewest SBIR and STTR Phase I awards.;
 (2)in subsection (c)— (A)in paragraph (1)—
 (i)in subparagraph (E)— (I)in clause (iii), by striking and at the end;
 (II)in clause (iv), by striking the period at the end and inserting ; and; and (III)by adding at the end the following:
							
 (v)to prioritize applicants located in an underperforming State;; (B)in paragraph (2)—
 (i)in subparagraph (B)(vi), by amending subclause (III) to read as follows:  (III)located in an underperforming State;;
 (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
						
 (D)shall give first priority and special consideration to an applicant that is located in an underperforming State.;
 (C)in paragraph (3), by striking Not more than one proposal and inserting There is no limit on the number of proposals that; and (D)by adding at the end the following:
					
 (6)Additional assistance for underperforming StatesUpon application by a recipient that is located in an underperforming State, the Administrator may— (A)provide additional assistance to the recipient; and
 (B)waive the matching requirements under subsection (e)(2).; (3)in subsection (e)—
 (A)in paragraph (2)— (i)in subparagraph (A)—
 (I)by inserting and STTR before first phase each place that term appears; (II)in clause (i), by striking 50 and inserting 25; and
 (III)in clause (iii), by striking 75 and inserting 50; and (ii)in subparagraph (D), by striking , beginning with fiscal year 2001 and inserting and make publicly available on the website of the Administration, beginning with fiscal year 2020; and
 (B)by adding at the end the following:  (4)Amount of awardIn carrying out the FAST program under this section, the Administrator shall—
 (A)make and enter into not less than 12 awards or cooperative agreements; (B)each award or cooperative agreement shall be for not more than $500,000, which shall be provided over 2 fiscal years; and
 (C)any amounts left unused in the third quarter of the second fiscal year may be retained by the Administrator for future FAST program awards.
 (5)ReportingNot later than 6 months after receiving an award or entering into a cooperative agreement under this section, a recipient shall report to the Administrator—
 (A)the number of awards made under the SBIR or STTR program; (B)the number of applications submitted for the SBIR or STTR program;
 (C)the number of consulting hours spent; (D)the number of training events conducted; and
 (E)any issues encountered in the management and application of the FAST program. ; (4)in subsection (f)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A)—
 (I)by striking Not later than 120 days after the date of the enactment of the Small Business Innovation Research Program Reauthorization Act of 2000 and inserting April 30, 2020; and
 (II)by inserting and Entrepreneurship before of the Senate; (ii)in subparagraph (B), by striking and at the end;
 (iii)in subparagraph (C), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following:
						
 (D)a description of the process used to ensure that underperforming States are given priority application status under the FAST program.; and
 (B)in paragraph (2)— (i)in the paragraph heading, by striking Annual and inserting Biennial;
 (ii)in the matter preceding subparagraph (A), by striking annual and inserting biennial; (iii)in subparagraph (B), by striking and at the end;
 (iv)in subparagraph (C), by striking the period at the end and inserting a semicolon; and (v)by adding at the end the following:
						
 (D)the proportion of awards provided to and cooperative agreements entered into with underperforming States; and
 (E)a list of the States that were determined by the Administrator to be underperforming States, and a description of any changes in the list compared to previously submitted reports.; 
 (5)in subsection (g)(2)— (A)by striking 2004 and inserting 2020; and
 (B)by inserting and Entrepreneurship before of the Senate; and (6)in subsection (h)(1), by striking $10,000,000 for each of fiscal years 2001 through 2005 and inserting $20,000,000 for every 2 fiscal years between fiscal years 2020 through 2024, to be obligated before the end of the second fiscal year.
			
